DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 33 and 34 directed to emulsions in the reply filed on 26 October 2021 is acknowledged.  The traversal is on the grounds that elements required by the claims, specifically the aqueous to oil phase ratio and pH ranges are either not taught by the art, or are nevertheless nonobvious over the art owing to the criticality of the ranges recited.  This is not found persuasive because the pH range set forth by the instant claims indeed falls within that taught by the art, and the claimed ratio of aqueous phase to oil phase is touched by that of the prior art.  Applicants’ disclosure as originally filed furthermore fails to establish that the ranges claimed are in fact critical, as there is nothing of the disclosure that attributes any difference in pH to the ambiguously asserted differences in “clinical efficacy,” as no indication as to what this means can be found in the disclosure as originally filed.  Moreover, the examiner notes that multiple differences between the compared compositions can be identified, such as by the inclusion in the composition per the claims of a variety of antimicrobial active agents such as phenoxyethanol, not simply a difference in pH resulting from distinctions in buffering agents.  Applicants “data” concerning the aqueous to oil phase ratios are likewise flawed, as not only are compositions clearly falling outside of the metes and bounds of the instant claims described, again somewhat ambiguously, as “irritating,” or “reduced,” but so too are examples touching the endpoints of the range.  This calls into question the assertion that there is in fact a difference to See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (“[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness”), Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”).
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 33-52 are pending.
Claims 35-52 are withdrawn from consideration as directed to non-elected inventions.
Claims 33 and 34 are presented for examination and are rejected as set forth below.

Priority
The instant application is a National Stage entry of International Application PCT/EP2018/081253 filed 14 November 2018.
Receipt is acknowledged of certified copies of papers related to European applications 17201651.1 and 17201650.3, each filed 14 November 2017, required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Larnier (U.S. PGPub. 2004/0101538) in view of Tanoue (U.S. PGPub. 2010/0256238).
Applicants’ claims are directed to an emulsion containing an antimycotic and any of a selection of NSAID salts in defined concentrations, where the aqueous phase of the emulsion represents between 2-2.7 times the concentration of the oil phase, and which is buffered to a 
 Larnier describes topical compositions which combine antimycotic agents with any of a variety of NSDAIDs and salts thereof.  [0007].  Exemplary NSAIDs described include, among others, the instantly claimed diclofenac in concentrations of between about 0.05-10%, overlapping and therefore rendering obvious that of the instant claims.  [0030].  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Larnier describes topically applicable emulsions, further specifying that they take the form of, among others, creams,  as a particularly preferred form of the topical pharmaceutical compositions, specifically indicating they may contain between about 2-40% oil and 50-85% water by weight of the composition ([0032; 0037-43]); as these ranges yield ratios which touch those of the instant claims, the aqueous:oil ratios of the instant claims are also rendered obvious.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Additives to adjust the pH of the composition are also described.  [0047].
Larnier, despite teaching each of the aqueous, oil, NSAID, and antimycotic elements in a cream emulsion for topical application, does not describe adjusting the pH to any particular range.  
see Peterson, supra.  This is described by Tanoue as desirable owing to the beneficial effects on NSAID stability and reduced skin irritation such compositions provide.  [0125].  
It would have been prima facie obvious to have buffered the antimycotic/NSAID cream emulsions of Larnier to a pH of about 6-9 according to the teachings of Tanoue.  One having ordinary skill in the art would have been motivated to do so owing to the fact that Larnier teaches buffering the topical emulsion creams containing combinations of NSAIDs and antimycotics while Tanoue indicates that the range of between 6-9 conveys benefits to emulsion compositions buffered to within that range.  Against this backdrop, applicants claims appear to be little more than the predictable use of prior art elements according to their established functions, and an obvious permutation of the art thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-35 of copending Application No. 16/763,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘395 application incorporate the antimycotic agent of the instant claims as a dependent claim, rather than the independent claim of the instant application.  The identical NSAIDS and their concentrations, as well as the ratio of aqueous to oil phase, emulsion, and pH ranges claimed are set forth by the independent claim of the copending application, rendering the difference between the two applications a simple rearrangement of claim limitations set forth in alternative form in each of the copending applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613